Citation Nr: 9905033	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to the maximum burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from March 1942 to May 1946, 
and died in December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted partial burial 
benefits, finding the cause of the veteran's death was not 
service-connected.  The appellant appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review. 

At the time of his death, the veteran had pending claims of 
entitlement to increased evaluations for a right tibia 
fracture, a right elbow fracture, and low back syndrome, and 
for a total disability evaluation based on individual 
unemployability.  In her September 1997 substantive appeal, 
the appellant raised the issue of entitlement to Dependency 
and Indemnity Compensation benefits.  These claims are 
referred to the RO for appropriate action.  See Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992); 38 C.F.R. § 3.152(b)(1) 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran's death certificate indicates that the 
veteran died in December 1996 of natural causes, due to or as 
a consequence of arteriosclerotic cardiovascular disease.  

3.  During the veteran's lifetime service connection had been 
established for a compound fracture of the right tibia with 
chronic, recurring osteomyelitis, post traumatic arthritis of 
the right elbow, and post traumatic low back syndrome.  

4.  Arteriosclerotic cardiovascular disease was not 
manifested during service or to a compensable degree within 
one year following service.

5.  There is no competent medical evidence which relates that 
a service connected disability played any role in causing the 
veteran's death.

6.  There is no competent medical evidence that the veteran's 
death was produced or hastened by a disability of service 
origin.

7.  The veteran did not have a service-connected amputation 
of one lower extremity at or above the knee, or service 
connected amputations of both lower extremities at or above 
the ankles.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was not the 
proximate result of a service-connected amputation.  
38 C.F.R. § 3.310(b) (1998).

2. The appellant's claim of entitlement to maximum burial 
benefits is not well grounded.  38 U.S.C.A. §§ 2302(a), 2307, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to full burial 
benefits as the cause of the veteran's death was service 
related.  She maintains that arteriosclerotic cardiovascular 
disease, listed on the veteran's death certificate as a cause 
of the veteran's death, was itself related to vascular 
problems in the veteran's service-connected right leg.  She 
maintains further that service connection for the cause of 
the veteran's death is warranted under 38 C.F.R. § 3.310(b) 
(1998).  Under this regulation, ischemic heart disease or 
other cardiovascular disease developing in a veteran who has 
a service-connected amputation of one or both lower 
extremities, under certain conditions, shall be held to be 
the proximate result of the service-connected amputation(s).  
See Id.  The appellant contends that the veteran's service-
connected right leg disorder was severe enough that his 
treating physician recommended amputation, but that the 
veteran refused.  Since amputation was recommended, she 
essentially argues that the provisions of 38 C.F.R. 
§ 3.310(b) should be extended to apply in her case, that 
service connection is warranted for the cause of the 
veteran's death, and that full burial benefits should be 
awarded.  

Funeral expenses, not exceeding $300, are payable in the case 
of a veteran who was receiving compensation at the time of 
death, or who served during a time of war, or who was 
discharged from service for a disability incurred in the line 
of duty.  See 38 U.S.C.A. § 2302.  The veteran meets all 
three of these requirements.  Maximum burial benefits, as 
defined by statute, are payable to the survivors of a veteran 
who died from service-connected disability.  38 U.S.C.A. 
§ 2307.  Thus, in order to receive maximum burial benefits, 
it must first be determined whether the cause of the 
veteran's death is service-connected.

In order to show service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially and materially 
contributed to it.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  A service-connected disability is one which 
was incurred in or aggravated by active service, one which 
may be presumed to have been incurred during such service, or 
one which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee, or 
service connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation(s).  38 C.F.R. § 3.310(b).

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

During the veteran's lifetime, service connection had been 
established for a compound fracture of the right tibia with 
chronic, recurring osteomyelitis, evaluated as 60 percent 
disabling, post traumatic arthritis of the right elbow, 
evaluated as 40 percent disabling, and post traumatic low 
back syndrome, evaluated as 20 percent disabling.  The 
veteran's death certificate indicates that the veteran died 
in December 1996 of natural causes, due to or as a result of 
arteriosclerotic cardiovascular disease.  The veteran's 
service medical records indicate that he was separated from 
service as medically unfit due to compound fractures of the 
right tibia, fibula, and radius following a hit-and-run 
accident.  These records do not reveal any treatment for, or 
symptoms relating to, arteriosclerotic cardiovascular 
disease.  

A November 1946 VA general medical examination report noted 
no symptoms relating to arteriosclerotic cardiovascular 
disease.  VA treatment records from March 1992 noted that the 
veteran had been diagnosed with cardiovascular disease.  
There is no medical evidence that the veteran at any time 
underwent an amputation of one or both of the lower 
extremities.  

The appellant essentially contends that the veteran's 
service-connected right leg disability caused, or 
substantially and materially contributed to, the 
arteriosclerotic cardiovascular disease that led to the 
veteran's death.  She states that the veteran's service-
connected right leg disorder was severe enough that his 
treating physician recommended amputation.  While she 
concedes that the veteran refused, and that no amputation was 
in fact performed, she nevertheless maintains that 38 C.F.R. 
§ 3.310(b) is for application.  The Board, however, is not 
free to ignore or make exceptions to laws passed by Congress.  
See 38 U.S.C.A. §  7104(c) (West 1991).  The law is quite 
specific as to preconditions for 38 C.F.R. § 3.310(b) and 
where no amputation has occurred, the regulation is not for 
application. 

In addition, the Board notes that there is no medical 
evidence showing a nexus or link between the veteran's 
arteriosclerotic cardiovascular disease that caused his 
death, and the veteran's right leg disability, such as a 
medical opinion that the veteran's death is related to 
service, or to a service connected disorder.  The only 
evidence presented by the appellant that tends to show a 
connection between the veteran's service-connected disability 
and his death are her own statements.  However, as a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of such a 
relationship, the claim for entitlement to maximum burial 
benefits is not well grounded and is thus denied.


The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for maximum burial benefits.

ORDER

Entitlement to service connection for maximum burial benefits 
is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

JASPER



- 7 -


